303 S.W.2d 384 (1957)
Alfred Soto DOMINGUEZ, Appellant,
v.
The STATE of Texas, Appellee.
No. 28993.
Court of Criminal Appeals of Texas.
May 1, 1957.
Desmond E. Gay, Houston, for appellant.
Dan Walton, Dist. Atty., Thomas D. White and Fred M. Hooey, Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The offense is possession of heroin; the punishment, eight years in the penitentiary.
The statement of facts is in narrative form and the stipulation of the attorneys thereto reserves the right for either the defendant or the State to present additional statement of facts to the trial judge presenting matters other than the testimony of the witnesses included therein.
Being agreed to only as a partial statement of facts, the sufficiency of the evidence to sustain the conviction is not before us.
The statement of facts, not being in question and answer form, presents no informal bills which may be considered under the provisions of Sec. 2 of Art. 759a, V.A.C.C.P.
Complaint is made in this Court of the overruling of appellant's motion for continuance.
No exception was reserved to the overruling of the motion for continuance, hence the question is not before us under the provisions of Art. 760e, V.A.C.C.P.
No evidence was offered in support of the motion for new trial and there is no bill of exception to the overruling of the motion for continuance or the motion for new trial based upon the overruling of the motion for continuance.
No reversible error appearing, the judgment is affirmed.